DETAILED ACTION
Status of Claims

Election/Restrictions
	Applicant's election, without traverse, of claims 1-9 in the “Response to Restriction Requirement” filed on 01/19/2021 is acknowledged and entered by the Examiner. 
	This office action consider claims 1-9 and 13-23 pending for prosecution, wherein claims 13-23 are withdrawn from further consideration, and claims 1-9 are presented for examination. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
i. Claims Cancellation: This application is in condition for allowance except for the presence of claims 13-23, non-elected claims without traverse in “Response to Election / Restriction Filed” filed on 01/19/2021.  Accordingly, claims 13-23 have been cancelled. See MPEP § 8.07. 
In view of the above, this office action considers claims 1-9 presented for examination.

Reason for Allowances
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.
Regarding Claim 1: this is allowed, because, the references of the Prior Art of record and considered pertinent to the applicant's disclosure, and the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “a vertical dummy structure penetrating at least a portion of the stair structure on the 10connection region; wherein the stack structure further comprises: a second insulating layer selectively disposed on the cell array region and not disposed on the connection region, wherein a maximum thickness of the second insulating layer ranges from 1.5 times to 10 times a maximum thickness of the first insulating layer on the second insulating layer, wherein the vertical channel structure includes a portion of abrupt diameter change at a level of a top surface of the second insulating layer, wherein the portion of abrupt diameter change has: a surface which is parallel to the top surface of the second insulating layer and is substantially coplanar with the top surface of the second insulating layer, and wherein an upper portion of the portion of abrupt diameter change has a first diameter, and a lower portion of the portion of abrupt diameter change has a second diameter that is greater than the first diameter”, as recited in Claim 1, in combination with the remaining limitations of the claim.		Claims 2-9, are allowed as those inherit the allowable subject matter from claim 1. 	
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.
Hosoda et al. (US 20180130812 A1; hereinafter Hosoda) “THREE-DIMENSIONAL MEMORY DEVICE WITH ELECTRICALLY ISOLATED SUPPORT PILLAR STRUCTURES AND METHOD OF MAKING THEREOF”.
Nakamura et al. (US 20190280000 A1; hereinafter Nakamura) “THREE-DIMENSIONAL MEMORY DEVICE WITH ELECTRICALLY ISOLATED SUPPORT PILLAR STRUCTURES AND METHOD OF MAKING THEREOF”.
Liu et al. (US 20160322381 A1; hereinafter Liu) “MULTILEVEL MEMORY STACK STRUCTURE EMPLOYING SUPPORT PILLAR STRUCTURES”.
Prior Art Hosoda teaches three-dimensional memory devices and specifically to three-dimensional memory devices including support pillar structure that are electrically isolated from a substrate and methods of making the same ([0001]), wherein (Fig. 22B; [0103+]) first tier structure including a first alternating stack of first insulating layers and first sacrificial material layers is formed over a substrate. First support openings and first memory openings are formed through the first tier structure. A dielectric material portion providing electrical isolation from the substrate is formed in each first memory openings. A second tier structure including a second alternating stack of second insulating layers and second sacrificial material layers is formed the first tier structure. Second support openings and second memory openings are formed through the second tier structure Hosoda does not expressly teach a vertical dummy structure penetrating at least a portion of the stair structure on the 10connection region; wherein the stack structure further comprises: a second insulating layer selectively disposed on the cell array region and not disposed on the connection region, wherein a maximum thickness of the second insulating layer ranges from 1.5 times to 10 times a maximum thickness of the first insulating layer on the second insulating layer, wherein the vertical channel structure includes a portion of abrupt diameter change at a level of a top surface of the second insulating layer, wherein the portion of abrupt diameter change has: a surface which is parallel to the top surface of the second insulating layer and is substantially coplanar with the top surface of the second insulating layer, and wherein an upper portion of the portion of abrupt diameter change has a first diameter, and a lower portion of the portion of abrupt diameter change has a second diameter that is greater than the first diameter (claim 1).
Nakamura teaches field of semiconductor devices and specifically to a three-dimensional multi-tier memory device containing rounded top part of joint structures and methods of making the same ([0001]), wherein (Fig. 9; [0029+]) first alternating stack of first insulating layers and first spacer layers, an inter-tier dielectric layer, a sacrificial memory opening fill structure, and a second alternating stack of second insulating layers and second spacer layers are formed over a substrate. The spacer layers are formed as, or are subsequently replaced with, electrically conductive layers. A concave downward-facing surface of the inter-tier dielectric layer is formed on a convex upper surface of the sacrificial memory opening fill structure. An inter-tier memory opening is provided by forming second-tier memory opening and removing the sacrificial memory opening fill structure, where sacrificial memory opening fill structures and sacrificial support opening fill structures 118 extend through the first alternating stack and the inter-tier dielectric layer, where the inter-tier dielectric layer is present in the contact region and the memory array region, where each of the memory openings and the support openings has a laterally bulging portion  at the level of the inter-tier dielectric layer such that the laterally bulging portion has a rounded upper surface. But, Prior Art Nakamura does not expressly teach a vertical dummy structure penetrating at least a portion of the stair structure on the 10connection region; wherein the stack structure further comprises: a second insulating layer selectively disposed on the cell array region and not disposed on the connection region, wherein a maximum thickness of the second insulating layer ranges from 1.5 times to 10 times a maximum thickness of the first insulating layer on the second insulating layer, wherein the vertical channel structure includes a portion of abrupt diameter change at a level of a top surface of the 
Prior Art Liu teaches field of three-dimensional memory devices and specifically to three-dimensional memory devices including a vertical stack of multilevel memory arrays and methods of making the same ([0001]), wherein (Fig. 14B; [0037+]) first stack of alternating layers including first electrically insulating layers and first sacrificial material layers is formed with first stepped surfaces. First memory openings can be formed in a device region outside of the first stepped surfaces, and first support openings can be formed through the first stepped surfaces. The first memory openings and the first support openings can be filled with a sacrificial fill material. A second stack of alternating layers including second electrically insulating layers and second sacrificial material layers can be formed over the first stack, where an etch stop dielectric layer 190 can be added to the top surface of the first stack, where first support openings are formed through the first stack of alternating layers and through one of the first dielectric material portion and the etch stop dielectric layer concurrently with formation of the first memory openings, which are formed through the etch stop dielectric layer and the first stack of alternating layers, where the etch stop dielectric layer is present in the device region and stepped surface region, where cross-sectional areas of each inter-stack memory opening and the inter-stack support opening can have a neck (a region where Liu does not expressly teach a vertical dummy structure penetrating at least a portion of the stair structure on the 10connection region; wherein the stack structure further comprises: a second insulating layer selectively disposed on the cell array region and not disposed on the connection region, wherein a maximum thickness of the second insulating layer ranges from 1.5 times to 10 times a maximum thickness of the first insulating layer on the second insulating layer, wherein the vertical channel structure includes a portion of abrupt diameter change at a level of a top surface of the second insulating layer, wherein the portion of abrupt diameter change has: a surface which is parallel to the top surface of the second insulating layer and is substantially coplanar with the top surface of the second insulating layer, and wherein an upper portion of the portion of abrupt diameter change has a first diameter, and a lower portion of the portion of abrupt diameter change has a second diameter that is greater than the first diameter (claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898